—In an action, inter alia, to recover damages for breach of an agency agreement, defendants appeal (1) as limited by their notice of appeal and brief, from so much of an order of the Supreme Court, Rockland County, entered October 31, 1977, as refused to strike plaintiffs Interrogatories Nos. 6 and 11, and (2) from a further order of the same court, entered January 26, 1978, which denied their motion for leave to reargue. Appeal from order entered January 26, 1978 dismissed, without costs or disbursements. No appeal lies from an order denying leave to reargue. Order entered October 31, 1977 modified by adding thereto a provision that Interrogatories Nos. 6 and 11 need only be answered as they pertain to the period January 1, 1975 through December 31, 1976, and that Interrogatory No. 6 is limited to New York State policyholders. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Interrogatories Nos. 6 and 11 are overly broad in scope, and burdensome, to the extent indicated. Hopkins, J. P., Damiani, Rabin and Margett, JJ., concur.